Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 8 and 15 are amended. 
Claims 2-3, 9-10 and 16-17 are cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexis Liakas, Reg. No. 75,558 on May 19, 2021.
The application has been amended as follows: 


	determining that a first electronic message from a sender to a recipient contains invitation information by using a text classification algorithm based on keywords, wherein the invitation information comprises a visit date, a visit time, a visit location, and a visitor profile;
	extracting the invitation information from the first message using one or more natural language processing (NLP) techniques;
	retrieving a plurality of visitor context information from the first electronic message, wherein the visitor context information is visitor-specific information retrieved from the visitor’s email address;
	generating a visitor badge, which is specific to the recipient, including the extracted invitation information and the retrieved plurality of visitor context information; 
extracting a building guideline from a publicly available source, wherein the building guideline is an identification requirement for visitors or a prohibition of artifacts visitors carry within the visit location;
including the extracted building guideline on the visitor badge; and
	sending a second electronic message to the recipient containing the generated visitor badge.
2. (Canceled) 
3. (Canceled) 
4. (Currently Amended) The computer-implemented method of claim [[3]]1, wherein the visitor badge includes a valid begin time and a valid end time.
5. (Canceled) 
4, wherein the visitor badge automatically expires at the valid end time.
7. (Previously Presented) The computer-implemented method of claim 6, wherein the visitor badge includes a personal quick response (QR) code.
8. (Currently Amended) A computer system for visitor invitation management, comprising:
	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories, wherein the computer system is capable of performing a method comprising:
	determining that a first electronic message from a sender to a recipient contains invitation information by using a text classification algorithm based on keywords, wherein the invitation information comprises a visit date, a visit time, a visit location, and a visitor profile;
	extracting the invitation information from the first message using one or more natural language processing (NLP) techniques;
	retrieving a plurality of visitor context information from the first electronic message, wherein the visitor context information is visitor-specific information retrieved from the visitor’s email address;
	generating a visitor badge, which is specific to the recipient, including the extracted invitation information and the retrieved plurality of visitor context information; 
extracting a building guideline from a publicly available source, wherein the building guideline is an identification requirement for visitors or a prohibition of artifacts visitors carry within the visit location;
including the extracted building guideline on the visitor badge; and
	sending a second electronic message to the recipient containing the generated visitor badge.

10. (Canceled) 
11. (Currently Amended) The computer system of claim [[10]]8, wherein the visitor badge includes a valid begin time and a valid end time.
12. (Canceled) 
13. (Currently Amended) The computer system of claim [[12]]11, wherein the visitor badge automatically expires at the valid end time.
14. (Previously Presented) The computer system of claim 13, wherein the visitor badge includes a personal quick response (QR) code.
15. (Currently Amended) A computer program product for visitor invitation management, comprising:
	one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:
	determining that a first electronic message from a sender to a recipient contains invitation information by using a text classification algorithm based on keywords, wherein the invitation information comprises a visit date, a visit time, a visit location, and a visitor profile;
	extracting the invitation information from the first message using one or more natural language processing (NLP) techniques;
	retrieving a plurality of visitor context information from the first electronic message, wherein the visitor context information is visitor-specific information retrieved from the visitor’s profile;
	generating a visitor badge, which is specific to the recipient, including the extracted invitation information and the retrieved plurality of visitor context information; 
extracting a building guideline from a publicly available source, wherein the building guideline is an identification requirement for visitors or a prohibition of artifacts visitors carry within the visit location;
including the extracted building guideline on the visitor badge; and
	sending a second electronic message to the recipient containing the generated visitor badge.
16. (Canceled) 
17. (Canceled) 
18. (Currently Amended) The computer program product of claim [[17]]15, wherein the visitor badge includes a valid begin time and a valid end time.
19. (Canceled) 
20. (Currently Amended) The computer program product of claim [[19]]18, wherein the visitor badge automatically expires at the valid end time.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
 The prior cited art fails to disclose in the context of the claimed invention: 
“extracting a building guideline from a publicly available source, wherein the building guideline is an identification requirement for visitors, or a prohibition of artifacts visitors carry within the visit location; 
generating a visitor badge, which is specific to the recipient, including the extracted invitation information, the  building guideline and the retrieved plurality of visitor context information”
Prabhu et al. U.S. Patent Application Publication 2017/0324751 - discloses generating a ID badge including the invitation information and visitor context information. 
Nelson et al. U.S. Patent Application Publication 2011/0106892 discloses using a text algorithm to determine messages contain event invitations. 
Lucey et al. U.S. Patent Application Publication 2012/0321060- discloses retrieving visitor information from the messages. 
The prior art fails to disclose “extracting a building guideline from a publicly available source, wherein the building guideline is an identification requirement for visitors or a prohibition of artifacts visitors carry within the visit location;
including the extracted building guideline on the visitor badge”.
The prior cited art singly or in combination does not teach the totality of the independent claims when read in light of the specification.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746.  The examiner can normally be reached on 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/JMC/Examiner, Art Unit 2459       

/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459